DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the retina" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the anterior chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “measuring light of the OCT arrangement”. There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 2-12 are objected to because of the following informalities: regarding claim 2, the abbreviation “OCT” is used without being spelled out first. Claims 3-12 inherit the deficiencies of claim 2 through their dependencies. Appropriate correction is required.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai et al. US 2012/0083667 in view of Frey US 2012/0265181, Barth et al. US Patent No. 6,779,891 and Podoleanu et al. US 2012/0013849.
Regarding claim 2, Isogai discloses a device (at least in Fig. 1) for measuring biometric variables of the eyes for calculating intraocular lenses (para [0050]: discloses performing a simulation of an intraocular lens based on the pieces of obtained optical information of the eye E), comprising: 
a multi-point keratometer (para [0093]: disclose a corneal topography measuring apparatus that includes multiple ring indicator, see also fig. 8); and 
an OCT arrangement (para [0023] and Fig.2: discloses an ophthalmologic optical interference tomography system 200) (para [0023] and Fig.2: discloses an ophthalmologic optical interference tomography system 200) (para [0023] and Fig.2: discloses an ophthalmologic optical interference tomography system 200) (para [0023] and Fig.2: discloses an ophthalmologic optical interference tomography system 200),
wherein the OCT arrangement is designed as a laterally scanning swept source system (para [0064]: discloses transverse direction scan, and para [0058]: further discloses swept source OCT) with a detection region detecting the whole eye over the whole axial length thereof (para [0024] and [0046]: discloses imaging the eye tissue in the axial direction).
Isogai does not specifically discloses: 

wherein the OCT arrangement is configured such that OCT data is obtained in an anterior chamber measurement mode and/or in a retina measurement mode, and wherein each of the anterior chamber measurement mode and/or the retina measurement mode is adapted to the respective eye segment to be measured in respect of a focal position or a coherence gate.
In the same field of endeavor, Frey discloses a keratometer device for measuring the curvature of the anterior surface of a cornea (para [0032], [0035] and Figs. 1-3) comprising a multi-point keratometer (Fig. 2 and para [0029], [0031]: discloses keratometer 250 includes two sets of LEDs 202, wherein one set of 16 LEDs are equally spaced from one another along a first circle or ring. The second set of 16 LEDS 202 are equally spaced from one another along a second circle or ring) and wherein the keratometer measurement points are illuminated (para [0032] and Fig.2: “light 201 from one or more concentric ring sources of light generator 203 is directed towards the cornea of the eye 102”) and detected telecentrically (para [0031-0032]: discloses telocentric system 200, more specifically para [0032]: discloses “light 201 from one or more concentric ring sources of light generator 203 is directed towards the cornea of the eye 102 and then reflected light 214 is directed towards an objective and telecentric lens 204 of telecentric system 200.”)
The combination of Isogai and Frey does not specifically discloses wherein the keratometer measurement points are illuminated telecentrically in punctiform fashion by collimated beams and 

In the same field of endeavor, Barth discloses an eye examining device for determination of axial length and corneal curvature of an eye (abstract and Fig. 2), wherein the keratometer measurement points are illuminated telecentrically in punctiform fashion by collimated beams (col. 3 lines 1-14: discloses the corneal curvature measurement part of the optical device: comprising plurality of LED 10 for generating punctiform illumination toward the cornea 14, and further comprising plurality of lenses 11 in front of the LEDs 10 in in order to collimate the diode light toward the cornea). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Isogai and Frey by utilizing the claimed collimated light as taught by Barth in order to achieve the desired accuracy of the measurement independent from the position. 
The combination of Isogai, Frey and Barth fails to teach wherein the OCT arrangement is configured such that OCT data is obtained in an anterior chamber measurement mode and/or in a retina measurement mode, and wherein each of the anterior chamber measurement mode and/or the retina measurement mode is adapted to the respective eye segment to be measured in respect of a focal position or a coherence gate.
In the same field of endeavor, Podoleanu teaches wherein the OCT arrangement is configured such that OCT data is obtained in an anterior chamber measurement mode and/or in a retina measurement mode (at least in para [0019] [0073] and [0074]: discloses measurement of anterior chamber and retina), and wherein each of the anterior chamber measurement mode 
Regarding claim 3, the device as claimed in claim 2, and Frey further teaches wherein the multi-point keratometer comprises at least 12 keratometer measurement points arranged in an annular fashion in at least two rings (para [0032] and Fig. 3: discloses “[0031]: discloses keratometer 250 includes two sets of LEDs 202, wherein one set of 16 LEDs are equally spaced from one another along a first circle or ring. The second set of 16 LEDS 202 are equally spaced from one another along a second circle or ring”).
Regarding claim 5, the combination of Isogai teaches the device as claimed in claim 2, Isogai further discloses wherein the multi-point keratometer is configured to have more than 30 but less than 4000 keratometer measurement points (para [0025]: “light generator 203 includes two light sources, each comprising a ring of 10-20 discrete LEDs 202.”). 
Regarding claim 12, the combination of Isogai teaches the device as claimed in claim 2, Isogai further discloses wherein measuring light of the OCT arrangement has a wavelength of between 1010 and 1090 nm (see para [0059]). 

Claim(s) 4 and 6 is/ are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai, Frey, Barth and Podoleanu as applied to claim 2 above, and further in view of Campbell et al. US 2009/0161090.
Regarding claim 4, the combination of Isogai teaches the device as claimed in claim 2, but fails to disclose wherein the multi-point keratometer comprises at least 18 keratometer measurement points arranged in an annular fashion in 3 rings with 6 keratometer measurement points each ring.
In the same field of endeavor, Campbell discloses wherein the multi-point keratometer is configured to have at least 18 keratometer measurement points, which are arranged in an annular fashion in 3 rings with 6 keratometer measurement points each ring (at least Fig. 9: it is shown that more than 3 rings comprising at least 18 test points). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination optical device of Isogai by utilizing the claimed number of at least 18 measurement points as taught by Campbell in order to provide more precise measurement of the corneal surface. 
Regarding claim 6, the combination of Isogai teaches the device as claimed in claim 2, but fails to teach wherein the multi-point keratometer comprises more than 800 but less than 1600 keratometer measurement points.
In the same field of endeavor, Campbell discloses wherein the multi-point keratometer is configured to have more than 800 but less than 1600 keratometer measurement points (at least in Fig. 11: more than 800 test points are disclosed). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination optical device of Isogai by utilizing the claimed number of at least 18 measurement points as taught by Campbell in order to provide more precise measurement of the corneal surface. 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai, Frey, Barth and Podoleanu as applied to claim 2 above, and further in view of Meyer et al. US 2008/0055543
Regarding claim 7, the combination of Isogai teaches the device as claimed in claim 2, except for wherein at least 2 B-scans, which are perpendicular to one another, are performed by the OCT arrangement.
In the same field of endeavor, Meyer teaches eye imaging apparatus wherein at least 2 B-scans, which are perpendicular to one another, are performed by the OCT arrangement (para [0020], [0033] and Fig. 2: Two perpendicular B-scans, 50a and 50e, are shown in projection). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination optical device of Isogai by utilizing the claimed perpendicular B-scans as taught by Meyer in order to provide better cross-sectional imaging of the biological tissue. 
Claims 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isogai, Frey, Barth and Podoleanu as applied to claim 2 above, and further in view of Kato et al. US 2012/0200827.
Regarding claim 8, the combination of Isogai teaches the device as claimed in claim 2, except for wherein in the case of the retina measurement mode, a focus of an OCT illumination beam and a zero point of the coherence gate are set in a vicinity of the retina.
In the same field of endeavor, Kato teaches an OCT apparatus (at least in Fig. 1), wherein in the case of the retina measurement mode, a focus of an OCT illumination beam and a zero point of the coherence gate are set in a vicinity of the retina (Fig. 3 and para [0035]: “by changing the object optical path length with the 0 point adjustment mechanism 30, it is possible to change the position in which the reference optical path length and the object optical path length match (that is, the 0 point) from the surface of the cornea 102 to the surface of the retina 106.”) (Fig. 2: further depicts 0 point adjustment mechanism and focal point adjustment). 
Regarding claim 9, the combination of Isogai teaches the device as claimed in claim 8, and Kato further teaches wherein the zero point of the coherence gate is set behind the retina (Fig. 6 and Fig. 7: depicts the captured/acquired image of the retina, and Fig. 7 depicts that the image captured/acquired is also behind the retina, which infers the zero-point of the coherence gate were behind the retina, and Fig. 6 depicts the depth direction of the passes behind the retina).
Regarding claim 10, the combination of Isogai teaches the device as claimed in claim 2, except for wherein in a case of the anterior chamber measurement mode a focus of an OCT illumination beam and a zero point of the coherence gate lie near or in the anterior chamber.
In the same field of endeavor, Kato teaches an OCT apparatus (at least in Fig. 1), wherein in a case of the anterior chamber measurement mode a focus of an OCT illumination beam and a zero point of the coherence gate lie near or in the anterior chamber (Fig. 3 and para [0035]: “by changing the object optical path length with the 0 point adjustment mechanism 30, it is possible to change the position in which the reference optical path length and the object optical path length match (that is, the 0 point) from the surface of the cornea 102 to the surface of the retina 106.”) (Fig. 2: further depicts 0 point adjustment mechanism and focal point adjustment). Accordingly, it would have been obvious to one of ordinary skill in the at the time of the invention by utilizing the claimed limitation of claim 10 as taught by Kato in order to control the intensity of the interfering light during the imaging of the retina. 

Regarding claim 11, the combination of Isogai teaches the device as claimed in claim 10, and Kato further teaches wherein the focus lies in the anterior chamber and the zero point of the coherence gate to lies in front of the cornea (see Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent NO. 7,322,699: teaches an arrangement for determining the anterior chamber depth of an eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872